


110 HR 5440 IH: FISA Amendments Act of

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5440
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Fossella (for
			 himself, Mr. King of New York,
			 Mr. Hoekstra, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Select Committee on
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to establish a procedure for authorizing certain acquisitions of foreign
		  intelligence, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the “Foreign Intelligence Surveillance Act
			 of 1978 Amendments Act of 2008” or the “FISA Amendments Act of 2008”.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Foreign intelligence surveillance
					Sec. 101. Additional procedures regarding certain persons
				outside the United States.
					Sec. 102. Statement of exclusive means by which electronic
				surveillance and interception of domestic communications may be
				conducted.
					Sec. 103. Submittal to Congress of certain court orders under
				the Foreign Intelligence Surveillance Act of 1978.
					Sec. 104. Applications for court orders.
					Sec. 105. Issuance of an order.
					Sec. 106. Use of information.
					Sec. 107. Amendments for physical searches.
					Sec. 108. Amendments for emergency pen registers and trap and
				trace devices.
					Sec. 109. Foreign Intelligence Surveillance Court.
					Sec. 110. Weapons of mass destruction.
					Sec. 111. Technical and conforming amendments.
					Title II—Protections for electronic communication service
				providers
					Sec. 201. Definitions.
					Sec. 202. Limitations on civil actions for electronic
				communication service providers.
					Sec. 203. Procedures for implementing statutory defenses under
				the Foreign Intelligence Surveillance Act of 1978.
					Sec. 204. Preemption of State investigations.
					Sec. 205. Technical amendments.
					Title III—Other provisions
					Sec. 301. Severability.
					Sec. 302. Effective date; repeal; transition
				procedures.
				
			IForeign
			 intelligence surveillance
			101.Additional
			 procedures regarding certain persons outside the United States
				(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)by striking title
			 VII; and
					(2)by adding after
			 title VI the following new title:
						
							VIIAdditional
				procedures regarding certain persons outside the United States 
								701.Limitation on
				definition of electronic surveillanceNothing in the definition of electronic
				surveillance under section 101(f) shall be construed to encompass surveillance
				that is targeted in accordance with this title at a person reasonably believed
				to be located outside the United States.
								702.Definitions
									(a)In
				generalThe terms agent of a foreign power,
				Attorney General, contents, electronic
				surveillance, foreign intelligence information,
				foreign power, minimization procedures,
				person, United States, and United States
				person shall have the meanings given such terms in section 101, except
				as specifically provided in this title.
									(b)Additional
				definitions
										(1)Congressional
				intelligence committeesThe term congressional intelligence
				committees means—
											(A)the Select
				Committee on Intelligence of the Senate; and
											(B)the Permanent
				Select Committee on Intelligence of the House of Representatives.
											(2)Foreign
				Intelligence Surveillance Court; CourtThe terms Foreign
				Intelligence Surveillance Court and Court mean the court
				established by section 103(a).
										(3)Foreign
				Intelligence Surveillance Court of Review; Court of ReviewThe
				terms Foreign Intelligence Surveillance Court of Review and
				Court of Review mean the court established by section
				103(b).
										(4)Electronic
				communication service providerThe term electronic
				communication service provider means—
											(A)a
				telecommunications carrier, as that term is defined in section 3 of the
				Communications Act of 1934 (47 U.S.C. 153);
											(B)a provider of
				electronic communication service, as that term is defined in section 2510 of
				title 18, United States Code;
											(C)a provider of a
				remote computing service, as that term is defined in section 2711 of title 18,
				United States Code;
											(D)any other
				communication service provider who has access to wire or electronic
				communications either as such communications are transmitted or as such
				communications are stored; or
											(E)an officer,
				employee, or agent of an entity described in subparagraph (A), (B), (C), or
				(D).
											(5)Element of the
				intelligence communityThe term element of the intelligence
				community means an element of the intelligence community specified in or
				designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
										703.Procedures for
				targeting certain persons outside the United States other than United States
				persons
									(a)AuthorizationNotwithstanding
				any other law, the Attorney General and the Director of National Intelligence
				may authorize jointly, for periods of up to 1 year, the targeting of persons
				reasonably believed to be located outside the United States to acquire foreign
				intelligence information.
									(b)LimitationsAn
				acquisition authorized under subsection (a)—
										(1)may not
				intentionally target any person known at the time of acquisition to be located
				in the United States;
										(2)may not
				intentionally target a person reasonably believed to be located outside the
				United States if the purpose of such acquisition is to target a particular,
				known person reasonably believed to be in the United States, except in
				accordance with title I or title III;
										(3)may not intentionally target a United
				States person reasonably believed to be located outside the United States,
				except in accordance with sections 704, 705, or 706;
										(4)shall not
				intentionally acquire any communication as to which the sender and all intended
				recipients are known at the time of the acquisition to be located in the United
				States; and
										(5)shall be
				conducted in a manner consistent with the fourth amendment to the Constitution
				of the United States.
										(c)Conduct of
				acquisitionAn acquisition authorized under subsection (a) may be
				conducted only in accordance with—
										(1)a certification
				made by the Attorney General and the Director of National Intelligence pursuant
				to subsection (f); and
										(2)the targeting and
				minimization procedures required pursuant to subsections (d) and (e).
										(d)Targeting
				procedures
										(1)Requirement to
				adoptThe Attorney General, in consultation with the Director of
				National Intelligence, shall adopt targeting procedures that are reasonably
				designed to ensure that any acquisition authorized under subsection (a) is
				limited to targeting persons reasonably believed to be located outside the
				United States and does not result in the intentional acquisition of any
				communication as to which the sender and all intended recipients are known at
				the time of the acquisition to be located in the United States.
										(2)Judicial
				reviewThe procedures referred to in paragraph (1) shall be
				subject to judicial review pursuant to subsection (h).
										(e)Minimization
				procedures
										(1)Requirement to
				adoptThe Attorney General, in consultation with the Director of
				National Intelligence, shall adopt minimization procedures that meet the
				definition of minimization procedures under section 101(h) or section 301(4)
				for acquisitions authorized under subsection (a).
										(2)Judicial
				reviewThe minimization procedures required by this subsection
				shall be subject to judicial review pursuant to subsection (h).
										(f)Certification
										(1)In
				general
											(A)RequirementSubject
				to subparagraph (B), prior to the initiation of an acquisition authorized under
				subsection (a), the Attorney General and the Director of National Intelligence
				shall provide, under oath, a written certification, as described in this
				subsection.
											(B)ExceptionIf
				the Attorney General and the Director of National Intelligence determine that
				immediate action by the Government is required and time does not permit the
				preparation of a certification under this subsection prior to the initiation of
				an acquisition, the Attorney General and the Director of National Intelligence
				shall prepare such certification, including such determination, as soon as
				possible but in no event more than 7 days after such determination is
				made.
											(2)RequirementsA
				certification made under this subsection shall—
											(A)attest
				that—
												(i)there are
				reasonable procedures in place for determining that the acquisition authorized
				under subsection (a) is targeted at persons reasonably believed to be located
				outside the United States and that such procedures have been approved by, or
				will be submitted in not more than 5 days for approval by, the Foreign
				Intelligence Surveillance Court pursuant to subsection (h);
												(ii)there are
				reasonable procedures in place for determining that the acquisition authorized
				under subsection (a) does not result in the intentional acquisition of any
				communication as to which the sender and all intended recipients are known at
				the time of the acquisition to be located in the United States, and that such
				procedures have been approved by, or will be submitted in not more than 5 days
				for approval by, the Foreign Intelligence Surveillance Court pursuant to
				subsection (h);
												(iii)the procedures
				referred to in clauses (i) and (ii) are consistent with the requirements of the
				fourth amendment to the Constitution of the United States and do not permit the
				intentional targeting of any person who is known at the time of acquisition to
				be located in the United States or the intentional acquisition of any
				communication as to which the sender and all intended recipients are known at
				the time of acquisition to be located in the United States;
												(iv)a significant
				purpose of the acquisition is to obtain foreign intelligence
				information;
												(v)the minimization
				procedures to be used with respect to such acquisition—
													(I)meet the
				definition of minimization procedures under section 101(h) or section 301(4);
				and
													(II)have been
				approved by, or will be submitted in not more than 5 days for approval by, the
				Foreign Intelligence Surveillance Court pursuant to subsection (h);
													(vi)the acquisition
				involves obtaining the foreign intelligence information from or with the
				assistance of an electronic communication service provider; and
												(vii)the acquisition
				does not constitute electronic surveillance, as limited by section 701;
				and
												(B)be supported, as
				appropriate, by the affidavit of any appropriate official in the area of
				national security who is—
												(i)appointed by the
				President, by and with the consent of the Senate; or
												(ii)the head of any
				element of the intelligence community.
												(3)LimitationA
				certification made under this subsection is not required to identify the
				specific facilities, places, premises, or property at which the acquisition
				authorized under subsection (a) will be directed or conducted.
										(4)Submission to
				the CourtThe Attorney General shall transmit a copy of a
				certification made under this subsection, and any supporting affidavit, under
				seal to the Foreign Intelligence Surveillance Court as soon as possible, but in
				no event more than 5 days after such certification is made. Such certification
				shall be maintained under security measures adopted by the Chief Justice of the
				United States and the Attorney General, in consultation with the Director of
				National Intelligence.
										(5)ReviewThe
				certification required by this subsection shall be subject to judicial review
				pursuant to subsection (h).
										(g)Directives and
				judicial review of directives
										(1)AuthorityWith
				respect to an acquisition authorized under subsection (a), the Attorney General
				and the Director of National Intelligence may direct, in writing, an electronic
				communication service provider to—
											(A)immediately
				provide the Government with all information, facilities, or assistance
				necessary to accomplish the acquisition in a manner that will protect the
				secrecy of the acquisition and produce a minimum of interference with the
				services that such electronic communication service provider is providing to
				the target; and
											(B)maintain under
				security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the acquisition or the aid
				furnished that such electronic communication service provider wishes to
				maintain.
											(2)CompensationThe
				Government shall compensate, at the prevailing rate, an electronic
				communication service provider for providing information, facilities, or
				assistance pursuant to paragraph (1).
										(3)Release from
				liabilityNotwithstanding any other law, no cause of action shall
				lie in any court against any electronic communication service provider for
				providing any information, facilities, or assistance in accordance with a
				directive issued pursuant to paragraph (1).
										(4)Challenging of
				directives
											(A)Authority to
				challengeAn electronic communication service provider receiving
				a directive issued pursuant to paragraph (1) may challenge the directive by
				filing a petition with the Foreign Intelligence Surveillance Court, which shall
				have jurisdiction to review such a petition.
											(B)AssignmentThe
				presiding judge of the Court shall assign the petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards for
				reviewA judge considering a petition to modify or set aside a
				directive may grant such petition only if the judge finds that the directive
				does not meet the requirements of this section, or is otherwise
				unlawful.
											(D)Procedures for
				initial reviewA judge shall conduct an initial review not later
				than 5 days after being assigned a petition described in subparagraph (C). If
				the judge determines that the petition consists of claims, defenses, or other
				legal contentions that are not warranted by existing law or by a nonfrivolous
				argument for extending, modifying, or reversing existing law or for
				establishing new law, the judge shall immediately deny the petition and affirm
				the directive or any part of the directive that is the subject of the petition
				and order the recipient to comply with the directive or any part of it. Upon
				making such a determination or promptly thereafter, the judge shall provide a
				written statement for the record of the reasons for a determination under this
				subparagraph.
											(E)Procedures for
				plenary reviewIf a judge determines that a petition described in
				subparagraph (C) requires plenary review, the judge shall affirm, modify, or
				set aside the directive that is the subject of that petition not later than 30
				days after being assigned the petition, unless the judge, by order for reasons
				stated, extends that time as necessary to comport with the due process clause
				of the fifth amendment to the Constitution of the United States. Unless the
				judge sets aside the directive, the judge shall immediately affirm or affirm
				with modifications the directive, and order the recipient to comply with the
				directive in its entirety or as modified. The judge shall provide a written
				statement for the records of the reasons for a determination under this
				subparagraph.
											(F)Continued
				effectAny directive not explicitly modified or set aside under
				this paragraph shall remain in full effect.
											(G)Contempt of
				courtFailure to obey an order of the Court issued under this
				paragraph may be punished by the Court as contempt of court.
											(5)Enforcement of
				directives
											(A)Order to
				compelIn the case of a failure to comply with a directive issued
				pursuant to paragraph (1), the Attorney General may file a petition for an
				order to compel compliance with the directive with the Foreign Intelligence
				Surveillance Court, which shall have jurisdiction to review such a
				petition.
											(B)AssignmentThe
				presiding judge of the Court shall assign a petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards for
				reviewA judge considering a
				petition filed under subparagraph (A) shall issue an order requiring the
				electronic communication service provider to comply with the directive or any
				part of it, as issued or as modified, if the judge finds that the directive
				meets the requirements of this section, and is otherwise lawful.
											(D)Procedures for
				reviewThe judge shall render a determination not later than 30
				days after being assigned a petition filed under subparagraph (A), unless the
				judge, by order for reasons stated, extends that time if necessary to comport
				with the due process clause of the fifth amendment to the Constitution of the
				United States. The judge shall provide a written statement for the record of
				the reasons for a determination under this paragraph.
											(E)Contempt of
				courtFailure to obey an order of the Court issued under this
				paragraph may be punished by the Court as contempt of court.
											(F)ProcessAny
				process under this paragraph may be served in any judicial district in which
				the electronic communication service provider may be found.
											(6)Appeal
											(A)Appeal to the
				Court of ReviewThe Government or an electronic communication
				service provider receiving a directive issued pursuant to paragraph (1) may
				file a petition with the Foreign Intelligence Surveillance Court of Review for
				review of the decision issued pursuant to paragraph (4) or (5). The Court of
				Review shall have jurisdiction to consider such a petition and shall provide a
				written statement for the record of the reasons for a decision under this
				paragraph.
											(B)Certiorari to
				the Supreme CourtThe Government or an electronic communication
				service provider receiving a directive issued pursuant to paragraph (1) may
				file a petition for a writ of certiorari for review of the decision of the
				Court of Review issued under subparagraph (A). The record for such review shall
				be transmitted under seal to the Supreme Court of the United States, which
				shall have jurisdiction to review such decision.
											(h)Judicial review
				of certifications and procedures
										(1)In
				general
											(A)Review by the
				Foreign Intelligence Surveillance CourtThe Foreign Intelligence
				Surveillance Court shall have jurisdiction to review any certification required
				by subsection (c) and the targeting and minimization procedures adopted
				pursuant to subsections (d) and (e).
											(B)Submission to
				the CourtThe Attorney General shall submit to the Court any such
				certification or procedure, or amendment thereto, not later than 5 days after
				making or amending the certification or adopting or amending the
				procedures.
											(2)CertificationsThe
				Court shall review a certification provided under subsection (f) to determine
				whether the certification contains all the required elements.
										(3)Targeting
				proceduresThe Court shall review the targeting procedures
				required by subsection (d) to assess whether the procedures are reasonably
				designed to ensure that the acquisition authorized under subsection (a) is
				limited to the targeting of persons reasonably believed to be located outside
				the United States and does not result in the intentional acquisition of any
				communication as to which the sender and all intended recipients are known at
				the time of the acquisition to be located in the United States.
										(4)Minimization
				proceduresThe Court shall review the minimization procedures
				required by subsection (e) to assess whether such procedures meet the
				definition of minimization procedures under section 101(h) or section
				301(4).
										(5)Orders
											(A)ApprovalIf
				the Court finds that a certification required by subsection (f) contains all of
				the required elements and that the targeting and minimization procedures
				required by subsections (d) and (e) are consistent with the requirements of
				those subsections and with the fourth amendment to the Constitution of the
				United States, the Court shall enter an order approving the continued use of
				the procedures for the acquisition authorized under subsection (a).
											(B)Correction of
				deficienciesIf the Court finds that a certification required by
				subsection (f) does not contain all of the required elements, or that the
				procedures required by subsections (d) and (e) are not consistent with the
				requirements of those subsections or the fourth amendment to the Constitution
				of the United States, the Court shall issue an order directing the Government
				to, at the Government’s election and to the extent required by the Court's
				order—
												(i)correct any
				deficiency identified by the Court’s order not later than 30 days after the
				date the Court issues the order; or
												(ii)cease the
				acquisition authorized under subsection (a).
												(C)Requirement for
				written statementIn support of its orders under this subsection,
				the Court shall provide, simultaneously with the orders, for the record a
				written statement of its reasons.
											(6)Appeal
											(A)Appeal to the
				Court of ReviewThe Government may appeal any order under this
				section to the Foreign Intelligence Surveillance Court of Review, which shall
				have jurisdiction to review such order. For any decision affirming, reversing,
				or modifying an order of the Foreign Intelligence Surveillance Court, the Court
				of Review shall provide for the record a written statement of its
				reasons.
											(B)Continuation of
				acquisition pending rehearing or appealAny acquisitions affected
				by an order under paragraph (5)(B) may continue—
												(i)during the
				pendency of any rehearing of the order by the Court en banc; and
												(ii)if the
				Government appeals an order under this section, until the Court of Review
				enters an order under subparagraph (C).
												(C)Implementation
				pending appealNot later than 60 days after the filing of an
				appeal of an order under paragraph (5)(B) directing the correction of a
				deficiency, the Court of Review shall determine, and enter a corresponding
				order regarding, whether all or any part of the correction order, as issued or
				modified, shall be implemented during the pendency of the appeal.
											(D)Certiorari to
				the Supreme CourtThe Government may file a petition for a writ
				of certiorari for review of a decision of the Court of Review issued under
				subparagraph (A). The record for such review shall be transmitted under seal to
				the Supreme Court of the United States, which shall have jurisdiction to review
				such decision.
											(i)Expedited
				judicial proceedingsJudicial proceedings under this section
				shall be conducted as expeditiously as possible.
									(j)Maintenance and
				security of records and proceedings
										(1)StandardsA
				record of a proceeding under this section, including petitions filed, orders
				granted, and statements of reasons for decision, shall be maintained under
				security measures adopted by the Chief Justice of the United States, in
				consultation with the Attorney General and the Director of National
				Intelligence.
										(2)Filing and
				reviewAll petitions under this section shall be filed under
				seal. In any proceedings under this section, the court shall, upon request of
				the Government, review ex parte and in camera any Government submission, or
				portions of a submission, which may include classified information.
										(3)Retention of
				recordsA directive made or an order granted under this section
				shall be retained for a period of not less than 10 years from the date on which
				such directive or such order is made.
										(k)Assessments and
				reviews
										(1)Semiannual
				assessmentNot less frequently than once every 6 months, the
				Attorney General and Director of National Intelligence shall assess compliance
				with the targeting and minimization procedures required by subsections (e) and
				(f) and shall submit each such assessment to—
											(A)the Foreign
				Intelligence Surveillance Court; and
											(B)the congressional
				intelligence committees.
											(2)Agency
				assessmentThe Inspectors General of the Department of Justice
				and of any element of the intelligence community authorized to acquire foreign
				intelligence information under subsection (a) with respect to their department,
				agency, or element—
											(A)are authorized to
				review the compliance with the targeting and minimization procedures required
				by subsections (d) and (e);
											(B)with respect to
				acquisitions authorized under subsection (a), shall review the number of
				disseminated intelligence reports containing a reference to a United States
				person identity and the number of United States person identities subsequently
				disseminated by the element concerned in response to requests for identities
				that were not referred to by name or title in the original reporting;
											(C)with respect to
				acquisitions authorized under subsection (a), shall review the number of
				targets that were later determined to be located in the United States and, to
				the extent possible, whether their communications were reviewed; and
											(D)shall provide
				each such review to—
												(i)the Attorney
				General;
												(ii)the Director of
				National Intelligence; and
												(iii)the
				congressional intelligence committees.
												(3)Annual
				review
											(A)Requirement to
				conductThe head of an element of the intelligence community
				conducting an acquisition authorized under subsection (a) shall direct the
				element to conduct an annual review to determine whether there is reason to
				believe that foreign intelligence information has been or will be obtained from
				the acquisition. The annual review shall provide, with respect to such
				acquisitions authorized under subsection (a)—
												(i)an accounting of
				the number of disseminated intelligence reports containing a reference to a
				United States person identity;
												(ii)an accounting of
				the number of United States person identities subsequently disseminated by that
				element in response to requests for identities that were not referred to by
				name or title in the original reporting;
												(iii)the number of
				targets that were later determined to be located in the United States and, to
				the extent possible, whether their communications were reviewed; and
												(iv)a description of
				any procedures developed by the head of an element of the intelligence
				community and approved by the Director of National Intelligence to assess, in a
				manner consistent with national security, operational requirements and the
				privacy interests of United States persons, the extent to which the
				acquisitions authorized under subsection (a) acquire the communications of
				United States persons, as well as the results of any such assessment.
												(B)Use of
				reviewThe head of each element of the intelligence community
				that conducts an annual review under subparagraph (A) shall use each such
				review to evaluate the adequacy of the minimization procedures utilized by such
				element or the application of the minimization procedures to a particular
				acquisition authorized under subsection (a).
											(C)Provision of
				reviewThe head of each element of the intelligence community
				that conducts an annual review under subparagraph (A) shall provide such review
				to—
												(i)the Foreign
				Intelligence Surveillance Court;
												(ii)the Attorney
				General;
												(iii)the Director of
				National Intelligence; and
												(iv)the
				congressional intelligence committees.
												704.Certain
				acquisitions inside the United States of United States persons outside the
				United States
									(a)Jurisdiction of
				the Foreign Intelligence Surveillance Court
										(1)In
				generalThe Foreign Intelligence Surveillance Court shall have
				jurisdiction to enter an order approving the targeting of a United States
				person reasonably believed to be located outside the United States to acquire
				foreign intelligence information, if such acquisition constitutes electronic
				surveillance (as defined in section 101(f), regardless of the limitation of
				section 701) or the acquisition of stored electronic communications or stored
				electronic data that requires an order under this Act, and such acquisition is
				conducted within the United States.
										(2)LimitationIn
				the event that a United States person targeted under this subsection is
				reasonably believed to be located in the United States during the pendency of
				an order issued pursuant to subsection (c), such acquisition shall cease until
				authority, other than under this section, is obtained pursuant to this Act or
				the targeted United States person is again reasonably believed to be located
				outside the United States during the pendency of an order issued pursuant to
				subsection (c).
										(b)Application
										(1)In
				generalEach application for an order under this section shall be
				made by a Federal officer in writing upon oath or affirmation to a judge having
				jurisdiction under subsection (a)(1). Each application shall require the
				approval of the Attorney General based upon the Attorney General’s finding that
				it satisfies the criteria and requirements of such application, as set forth in
				this section, and shall include—
											(A)the identity of
				the Federal officer making the application;
											(B)the identity, if
				known, or a description of the United States person who is the target of the
				acquisition;
											(C)a statement of
				the facts and circumstances relied upon to justify the applicant's belief that
				the United States person who is the target of the acquisition is—
												(i)a person
				reasonably believed to be located outside the United States; and
												(ii)a foreign power,
				an agent of a foreign power, or an officer or employee of a foreign
				power;
												(D)a statement of
				the proposed minimization procedures that meet the definition of minimization
				procedures under section 101(h) or section 301(4);
											(E)a description of
				the nature of the information sought and the type of communications or
				activities to be subjected to acquisition;
											(F)a certification
				made by the Attorney General or an official specified in section 104(a)(6)
				that—
												(i)the certifying
				official deems the information sought to be foreign intelligence
				information;
												(ii)a significant
				purpose of the acquisition is to obtain foreign intelligence
				information;
												(iii)such
				information cannot reasonably be obtained by normal investigative
				techniques;
												(iv)designates the
				type of foreign intelligence information being sought according to the
				categories described in section 101(e); and
												(v)includes a
				statement of the basis for the certification that—
													(I)the information
				sought is the type of foreign intelligence information designated; and
													(II)such information
				cannot reasonably be obtained by normal investigative techniques;
													(G)a summary
				statement of the means by which the acquisition will be conducted and whether
				physical entry is required to effect the acquisition;
											(H)the identity of
				any electronic communication service provider necessary to effect the
				acquisition, provided, however, that the application is not required to
				identify the specific facilities, places, premises, or property at which the
				acquisition authorized under this section will be directed or conducted;
											(I)a statement of
				the facts concerning any previous applications that have been made to any judge
				of the Foreign Intelligence Surveillance Court involving the United States
				person specified in the application and the action taken on each previous
				application; and
											(J)a statement of
				the period of time for which the acquisition is required to be maintained,
				provided that such period of time shall not exceed 90 days per
				application.
											(2)Other
				requirements of the Attorney GeneralThe Attorney General may
				require any other affidavit or certification from any other officer in
				connection with the application.
										(3)Other
				requirements of the judgeThe judge may require the applicant to
				furnish such other information as may be necessary to make the findings
				required by subsection (c)(1).
										(c)Order
										(1)FindingsUpon
				an application made pursuant to subsection (b), the Foreign Intelligence
				Surveillance Court shall enter an ex parte order as requested or as modified
				approving the acquisition if the Court finds that—
											(A)the application
				has been made by a Federal officer and approved by the Attorney General;
											(B)on the basis of
				the facts submitted by the applicant, for the United States person who is the
				target of the acquisition, there is probable cause to believe that the target
				is—
												(i)a person
				reasonably believed to be located outside the United States; and
												(ii)a foreign power,
				an agent of a foreign power, or an officer or employee of a foreign
				power;
												(C)the proposed
				minimization procedures meet the definition of minimization procedures under
				section 101(h) or section 301(4); and
											(D)the application
				which has been filed contains all statements and certifications required by
				subsection (b) and the certification or certifications are not clearly
				erroneous on the basis of the statement made under subsection (b)(1)(F)(v) and
				any other information furnished under subsection (b)(3).
											(2)Probable
				causeIn determining whether or not probable cause exists for
				purposes of an order under paragraph (1), a judge having jurisdiction under
				subsection (a)(1) may consider past activities of the target, as well as facts
				and circumstances relating to current or future activities of the target.
				However, no United States person may be considered a foreign power, agent of a
				foreign power, or officer or employee of a foreign power solely upon the basis
				of activities protected by the first amendment to the Constitution of the
				United States.
										(3)Review
											(A)Limitation on
				reviewReview by a judge having jurisdiction under subsection
				(a)(1) shall be limited to that required to make the findings described in
				paragraph (1).
											(B)Review of
				probable causeIf the judge determines that the facts submitted
				under subsection (b) are insufficient to establish probable cause to issue an
				order under paragraph (1), the judge shall enter an order so stating and
				provide a written statement for the record of the reasons for such
				determination. The Government may appeal an order under this clause pursuant to
				subsection (f).
											(C)Review of
				minimization proceduresIf the judge determines that the proposed
				minimization procedures required under paragraph (1)(C) do not meet the
				definition of minimization procedures under section 101(h) or section 301(4),
				the judge shall enter an order so stating and provide a written statement for
				the record of the reasons for such determination. The Government may appeal an
				order under this clause pursuant to subsection (f).
											(D)Review of
				certificationIf the judge determines that an application
				required by subsection (b) does not contain all of the required elements, or
				that the certification or certifications are clearly erroneous on the basis of
				the statement made under subsection (b)(1)(F)(v) and any other information
				furnished under subsection (b)(3), the judge shall enter an order so stating
				and provide a written statement for the record of the reasons for such
				determination. The Government may appeal an order under this clause pursuant to
				subsection (f).
											(4)SpecificationsAn
				order approving an acquisition under this subsection shall specify—
											(A)the identity, if
				known, or a description of the United States person who is the target of the
				acquisition identified or described in the application pursuant to subsection
				(b)(1)(B);
											(B)if provided in
				the application pursuant to subsection (b)(1)(H), the nature and location of
				each of the facilities or places at which the acquisition will be
				directed;
											(C)the nature of the
				information sought to be acquired and the type of communications or activities
				to be subjected to acquisition;
											(D)the means by
				which the acquisition will be conducted and whether physical entry is required
				to effect the acquisition; and
											(E)the period of
				time during which the acquisition is approved.
											(5)DirectionsAn
				order approving acquisitions under this subsection shall direct—
											(A)that the
				minimization procedures be followed;
											(B)an electronic
				communication service provider to provide to the Government forthwith all
				information, facilities, or assistance necessary to accomplish the acquisition
				authorized under this subsection in a manner that will protect the secrecy of
				the acquisition and produce a minimum of interference with the services that
				such electronic communication service provider is providing to the
				target;
											(C)an electronic
				communication service provider to maintain under security procedures approved
				by the Attorney General any records concerning the acquisition or the aid
				furnished that such electronic communication service provider wishes to
				maintain; and
											(D)that the
				Government compensate, at the prevailing rate, such electronic communication
				service provider for providing such information, facilities, or
				assistance.
											(6)DurationAn
				order approved under this paragraph shall be effective for a period not to
				exceed 90 days and such order may be renewed for additional 90-day periods upon
				submission of renewal applications meeting the requirements of subsection
				(b).
										(7)ComplianceAt
				or prior to the end of the period of time for which an acquisition is approved
				by an order or extension under this section, the judge may assess compliance
				with the minimization procedures by reviewing the circumstances under which
				information concerning United States persons was acquired, retained, or
				disseminated.
										(d)Emergency
				authorization
										(1)Authority for
				emergency authorizationNotwithstanding any other provision of
				this Act, if the Attorney General reasonably determines that—
											(A)an emergency
				situation exists with respect to the acquisition of foreign intelligence
				information for which an order may be obtained under subsection (c) before an
				order authorizing such acquisition can with due diligence be obtained,
				and
											(B)the factual basis
				for issuance of an order under this subsection to approve such acquisition
				exists,
											the Attorney General may authorize
				the emergency acquisition if a judge having jurisdiction under subsection
				(a)(1) is informed by the Attorney General, or a designee of the Attorney
				General, at the time of such authorization that the decision has been made to
				conduct such acquisition and if an application in accordance with this
				subsection is made to a judge of the Foreign Intelligence Surveillance Court as
				soon as practicable, but not more than 7 days after the Attorney General
				authorizes such acquisition.(2)Minimization
				proceduresIf the Attorney General authorizes such emergency
				acquisition, the Attorney General shall require that the minimization
				procedures required by this section for the issuance of a judicial order be
				followed.
										(3)Termination of
				emergency authorizationIn the absence of a judicial order
				approving such acquisition, the acquisition shall terminate when the
				information sought is obtained, when the application for the order is denied,
				or after the expiration of 7 days from the time of authorization by the
				Attorney General, whichever is earliest.
										(4)Use of
				informationIn the event that such application for approval is
				denied, or in any other case where the acquisition is terminated and no order
				is issued approving the acquisition, no information obtained or evidence
				derived from such acquisition, except under circumstances in which the target
				of the acquisition is determined not to be a United States person during the
				pendency of the 7-day emergency acquisition period, shall be received in
				evidence or otherwise disclosed in any trial, hearing, or other proceeding in
				or before any court, grand jury, department, office, agency, regulatory body,
				legislative committee, or other authority of the United States, a State, or
				political subdivision thereof, and no information concerning any United States
				person acquired from such acquisition shall subsequently be used or disclosed
				in any other manner by Federal officers or employees without the consent of
				such person, except with the approval of the Attorney General if the
				information indicates a threat of death or serious bodily harm to any
				person.
										(e)Release from
				liabilityNotwithstanding any other law, no cause of action shall
				lie in any court against any electronic communication service provider for
				providing any information, facilities, or assistance in accordance with an
				order or request for emergency assistance issued pursuant to subsections (c) or
				(d).
									(f)Appeal
										(1)Appeal to the
				Foreign Intelligence Surveillance Court of ReviewThe Government
				may file an appeal with the Foreign Intelligence Surveillance Court of Review
				for review of an order issued pursuant to subsection (c). The Court of Review
				shall have jurisdiction to consider such appeal and shall provide a written
				statement for the record of the reasons for a decision under this
				paragraph.
										(2)Certiorari to
				the Supreme CourtThe Government may file a petition for a writ
				of certiorari for review of the decision of the Court of Review issued under
				paragraph (1). The record for such review shall be transmitted under seal to
				the Supreme Court of the United States, which shall have jurisdiction to review
				such decision.
										705.Other
				acquisitions targeting United States persons outside the United States
									(a)Jurisdiction
				and scope
										(1)JurisdictionThe
				Foreign Intelligence Surveillance Court shall have jurisdiction to enter an
				order pursuant to subsection (c).
										(2)ScopeNo
				element of the intelligence community may intentionally target, for the purpose
				of acquiring foreign intelligence information, a United States person
				reasonably believed to be located outside the United States under circumstances
				in which the targeted United States person has a reasonable expectation of
				privacy and a warrant would be required if the acquisition were conducted
				inside the United States for law enforcement purposes, unless a judge of the
				Foreign Intelligence Surveillance Court has entered an order or the Attorney
				General has authorized an emergency acquisition pursuant to subsections (c) or
				(d) or any other provision of this Act.
										(3)Limitations
											(A)Moving or
				misidentified targetsIn the event that the targeted United
				States person is reasonably believed to be in the United States during the
				pendency of an order issued pursuant to subsection (c), such acquisition shall
				cease until authority is obtained pursuant to this Act or the targeted United
				States person is again reasonably believed to be located outside the United
				States during the pendency of an order issued pursuant to subsection
				(c).
											(B)ApplicabilityIf
				the acquisition is to be conducted inside the United States and could be
				authorized under section 704, the procedures of section 704 shall apply, unless
				an order or emergency acquisition authority has been obtained under a provision
				of this Act other than under this section.
											(b)ApplicationEach
				application for an order under this section shall be made by a Federal officer
				in writing upon oath or affirmation to a judge having jurisdiction under
				subsection (a)(1). Each application shall require the approval of the Attorney
				General based upon the Attorney General’s finding that it satisfies the
				criteria and requirements of such application as set forth in this section and
				shall include—
										(1)the identity, if
				known, or a description of the specific United States person who is the target
				of the acquisition;
										(2)a statement of
				the facts and circumstances relied upon to justify the applicant's belief that
				the United States person who is the target of the acquisition is—
											(A)a person
				reasonably believed to be located outside the United States; and
											(B)a foreign power,
				an agent of a foreign power, or an officer or employee of a foreign
				power;
											(3)a statement of
				the proposed minimization procedures that meet the definition of minimization
				procedures under section 101(h) or section 301(4);
										(4)a certification
				made by the Attorney General, an official specified in section 104(a)(6), or
				the head of an element of the intelligence community that—
											(A)the certifying
				official deems the information sought to be foreign intelligence information;
				and
											(B)a significant
				purpose of the acquisition is to obtain foreign intelligence
				information;
											(5)a statement of
				the facts concerning any previous applications that have been made to any judge
				of the Foreign Intelligence Surveillance Court involving the United States
				person specified in the application and the action taken on each previous
				application; and
										(6)a statement of
				the period of time for which the acquisition is required to be maintained,
				provided that such period of time shall not exceed 90 days per
				application.
										(c)Order
										(1)FindingsIf,
				upon an application made pursuant to subsection (b), a judge having
				jurisdiction under subsection (a) finds that—
											(A)on the basis of
				the facts submitted by the applicant, for the United States person who is the
				target of the acquisition, there is probable cause to believe that the target
				is—
												(i)a person
				reasonably believed to be located outside the United States; and
												(ii)a foreign power,
				an agent of a foreign power, or an officer or employee of a foreign
				power;
												(B)the proposed
				minimization procedures, with respect to their dissemination provisions, meet
				the definition of minimization procedures under section 101(h) or section
				301(4); and
											(C)the application
				which has been filed contains all statements and certifications required by
				subsection (b) and the certification provided under subsection (b)(4) is not
				clearly erroneous on the basis of the information furnished under subsection
				(b),
											the Court shall issue an ex parte
				order so stating.(2)Probable
				causeIn determining whether or not probable cause exists for
				purposes of an order under paragraph (1)(A), a judge having jurisdiction under
				subsection (a)(1) may consider past activities of the target, as well as facts
				and circumstances relating to current or future activities of the target.
				However, no United States person may be considered a foreign power, agent of a
				foreign power, or officer or employee of a foreign power solely upon the basis
				of activities protected by the first amendment to the Constitution of the
				United States.
										(3)Review
											(A)Limitations on
				reviewReview by a judge having jurisdiction under subsection
				(a)(1) shall be limited to that required to make the findings described in
				paragraph (1). The judge shall not have jurisdiction to review the means by
				which an acquisition under this section may be conducted.
											(B) Review of
				probable causeIf the judge determines that the facts submitted
				under subsection (b) are insufficient to establish probable cause to issue an
				order under this subsection, the judge shall enter an order so stating and
				provide a written statement for the record of the reasons for such
				determination. The Government may appeal an order under this clause pursuant to
				subsection (e).
											(C)Review of
				minimization proceduresIf the judge determines that the
				minimization procedures applicable to dissemination of information obtained
				through an acquisition under this subsection do not meet the definition of
				minimization procedures under section 101(h) or section 301(4), the judge shall
				enter an order so stating and provide a written statement for the record of the
				reasons for such determination. The Government may appeal an order under this
				clause pursuant to subsection (e).
											(D)Scope of review
				of certificationIf the judge determines that the certification
				provided under subsection (b)(4) is clearly erroneous on the basis of the
				information furnished under subsection (b), the judge shall enter an order so
				stating and provide a written statement for the record of the reasons for such
				determination. The Government may appeal an order under this subparagraph
				pursuant to subsection (e).
											(4)DurationAn
				order under this paragraph shall be effective for a period not to exceed 90
				days and such order may be renewed for additional 90-day periods upon
				submission of renewal applications meeting the requirements of subsection
				(b).
										(5)ComplianceAt
				or prior to the end of the period of time for which an order or extension is
				granted under this section, the judge may assess compliance with the
				minimization procedures by reviewing the circumstances under which information
				concerning United States persons was disseminated, provided that the judge may
				not inquire into the circumstances relating to the conduct of the
				acquisition.
										(d)Emergency
				authorization
										(1)Authority for
				emergency authorizationNotwithstanding any other provision in
				this subsection, if the Attorney General reasonably determines that—
											(A)an emergency
				situation exists with respect to the acquisition of foreign intelligence
				information for which an order may be obtained under subsection (c) before an
				order under that subsection may, with due diligence, be obtained, and
											(B)the factual basis
				for issuance of an order under this section exists,
											the Attorney General may authorize
				the emergency acquisition if a judge having jurisdiction under subsection
				(a)(1) is informed by the Attorney General or a designee of the Attorney
				General at the time of such authorization that the decision has been made to
				conduct such acquisition and if an application in accordance with this
				subsection is made to a judge of the Foreign Intelligence Surveillance Court as
				soon as practicable, but not more than 7 days after the Attorney General
				authorizes such acquisition.(2)Minimization
				proceduresIf the Attorney General authorizes such emergency
				acquisition, the Attorney General shall require that the minimization
				procedures required by this section be followed.
										(3)Termination of
				emergency authorizationIn the absence of an order under
				subsection (c), the acquisition shall terminate when the information sought is
				obtained, if the application for the order is denied, or after the expiration
				of 7 days from the time of authorization by the Attorney General, whichever is
				earliest.
										(4)Use of
				informationIn the event that such application is denied, or in
				any other case where the acquisition is terminated and no order is issued
				approving the acquisition, no information obtained or evidence derived from
				such acquisition, except under circumstances in which the target of the
				acquisition is determined not to be a United States person during the pendency
				of the 7-day emergency acquisition period, shall be received in evidence or
				otherwise disclosed in any trial, hearing, or other proceeding in or before any
				court, grand jury, department, office, agency, regulatory body, legislative
				committee, or other authority of the United States, a State, or political
				subdivision thereof, and no information concerning any United States person
				acquired from such acquisition shall subsequently be used or disclosed in any
				other manner by Federal officers or employees without the consent of such
				person, except with the approval of the Attorney General if the information
				indicates a threat of death or serious bodily harm to any person.
										(e)Appeal
										(1)Appeal to the
				court of reviewThe Government may file an appeal with the
				Foreign Intelligence Surveillance Court of Review for review of an order issued
				pursuant to subsection (c). The Court of Review shall have jurisdiction to
				consider such appeal and shall provide a written statement for the record of
				the reasons for a decision under this paragraph.
										(2)Certiorari to
				the Supreme CourtThe Government may file a petition for a writ
				of certiorari for review of the decision of the Court of Review issued under
				paragraph (1). The record for such review shall be transmitted under seal to
				the Supreme Court of the United States, which shall have jurisdiction to review
				such decision.
										706.Joint
				applications and concurrent authorizations
									(a)Joint
				applications and ordersIf an
				acquisition targeting a United States person under section 704 or section 705
				is proposed to be conducted both inside and outside the United States, a judge
				having jurisdiction under section 704(a)(1) or section 705(a)(1) may issue
				simultaneously, upon the request of the Government in a joint application
				complying with the requirements of section 704(b) or section 705(b), orders
				under section 704(c) or section 705(c), as applicable.
									(b)Concurrent
				authorizationIf an order authorizing electronic surveillance or
				physical search has been obtained under section 105 or section 304 and that
				order is still in effect, the Attorney General may authorize, without an order
				under section 704 or section 705, an acquisition of foreign intelligence
				information targeting that United States person while such person is reasonably
				believed to be located outside the United States.
									707.Use of
				information acquired under title VII
									(a)Information
				acquired under section 703Information acquired from an
				acquisition conducted under section 703 shall be deemed to be information
				acquired from an electronic surveillance pursuant to title I for purposes of
				section 106, except for the purposes of subsection (j) of such section.
									(b)Information
				acquired under section 704Information acquired from an
				acquisition conducted under section 704 shall be deemed to be information
				acquired from an electronic surveillance pursuant to title I for purposes of
				section 106.
									708.Congressional
				oversight
									(a)Semiannual
				reportNot less frequently than once every 6 months, the Attorney
				General shall fully inform, in a manner consistent with national security, the
				congressional intelligence committees, the Committee on the Judiciary of the
				Senate, and the Committee on the Judiciary of the House of Representatives,
				concerning the implementation of this title.
									(b)ContentEach
				report made under subparagraph (a) shall include—
										(1)with respect to
				section 703—
											(A)any
				certifications made under subsection 703(f) during the reporting period;
											(B)any directives
				issued under subsection 703(g) during the reporting period;
											(C)a description of
				the judicial review during the reporting period of any such certifications and
				targeting and minimization procedures utilized with respect to such
				acquisition, including a copy of any order or pleading in connection with such
				review that contains a significant legal interpretation of the provisions of
				this section;
											(D)any actions taken
				to challenge or enforce a directive under paragraphs (4) or (5) of section
				703(g);
											(E)any compliance
				reviews conducted by the Department of Justice or the Office of the Director of
				National Intelligence of acquisitions authorized under subsection
				703(a);
											(F)a description of
				any incidents of noncompliance with a directive issued by the Attorney General
				and the Director of National Intelligence under subsection 703(g),
				including—
												(i)incidents of
				noncompliance by an element of the intelligence community with procedures
				adopted pursuant to subsections (d) and (e) of section 703; and
												(ii)incidents of
				noncompliance by a specified person to whom the Attorney General and Director
				of National Intelligence issued a directive under subsection 703(g); and
												(G)any procedures
				implementing this section;
											(2)with respect to
				section 704—
											(A)the total number
				of applications made for orders under section 704(b);
											(B)the total number
				of such orders either granted, modified, or denied; and
											(C)the total number
				of emergency acquisitions authorized by the Attorney General under section
				704(d) and the total number of subsequent orders approving or denying such
				acquisitions; and
											(3)with respect to
				section 705—
											(A)the total number
				of applications made for orders under 705(b);
											(B)the total number
				of such orders either granted, modified, or denied; and
											(C)the total number
				of emergency acquisitions authorized by the Attorney General under subsection
				705(d) and the total number of subsequent orders approving or denying such
				applications.
											.
					(b)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et. seq.) is
			 amended—
					(1)by striking the
			 item relating to title VII;
					(2)by striking the
			 item relating to section 701; and
					(3)by adding at the
			 end the following:
						
							
								TITLE VII—Additional procedures regarding certain persons outside
				the United States 
								Sec. 701. Limitation on definition of electronic
				surveillance.
								Sec. 702. Definitions.
								Sec. 703. Procedures for targeting certain persons outside the
				United States other than United States persons.
								Sec. 704. Certain acquisitions inside the United States of
				United States persons outside the United States.
								Sec. 705. Other acquisitions targeting United States persons
				outside the United States.
								Sec. 706. Joint applications and concurrent
				authorizations.
								Sec. 707. Use of information acquired under title
				VII.
								Sec. 708. Congressional
				oversight.
							
							.
					(c)Technical and
			 conforming amendments
					(1)Title 18,
			 United States Code
						(A)Section
			 2232Section 2232(e) of title 18, United States Code, is amended
			 by inserting (as defined in section 101(f) of the Foreign Intelligence
			 Surveillance Act of 1978, regardless of the limitation of section 701 of that
			 Act) after electronic surveillance.
						(B)Section
			 2511Section 2511(2)(a)(ii)(A) of title 18, United States Code,
			 is amended by inserting or a court order pursuant to section 705 of the
			 Foreign Intelligence Surveillance Act of 1978 after
			 assistance.
						(2)Foreign
			 Intelligence Surveillance Act of 1978
						(A)Section
			 109Section 109 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1809) is amended by adding at the end the following:
							
								(e)DefinitionFor
				the purpose of this section, the term electronic surveillance
				means electronic surveillance as defined in section 101(f) of this Act
				regardless of the limitation of section 701 of this
				Act.
								.
						(B)Section
			 110Section 110 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1810) is amended by—
							(i)adding an
			 (a) before Civil action;
							(ii)redesignating
			 subsections (a) through (c) as paragraphs (1) through (3), respectively;
			 and
							(iii)adding at the
			 end the following:
								
									(b)DefinitionFor
				the purpose of this section, the term electronic surveillance
				means electronic surveillance as defined in section 101(f) of this Act
				regardless of the limitation of section 701 of this
				Act.
									.
							(C)Section
			 601Section 601(a)(1) of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1871(a)(1)) is amended by striking subparagraphs (C) and
			 (D) and inserting the following:
							
								(C)pen registers
				under section 402;
								(D)access to records
				under section 501;
								(E)acquisitions
				under section 704; and
								(F)acquisitions
				under section
				705;
								.
						(d)Termination of
			 authority
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsections (a)(2), (b), and (c) shall cease to have effect on December 31,
			 2013.
					(2)Continuing
			 applicabilitySection 703(g)(3) of the Foreign Intelligence
			 Surveillance Act of 1978 (as amended by subsection (a)) shall remain in effect
			 with respect to any directive issued pursuant to section 703(g) of that Act (as
			 so amended) for information, facilities, or assistance provided during the
			 period such directive was or is in effect. Section 704(e) of the Foreign
			 Intelligence Surveillance Act of 1978 (as amended by subsection (a)) shall
			 remain in effect with respect to an order or request for emergency assistance
			 under that section. The use of information acquired by an acquisition conducted
			 under section 703 of that Act (as so amended) shall continue to be governed by
			 the provisions of section 707 of that Act (as so amended).
					102.Statement of
			 exclusive means by which electronic surveillance and interception of domestic
			 communications may be conducted
				(a)Statement of
			 exclusive meansTitle I of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the end the
			 following new section:
					
						112.Statement of exclusive means by which electronic
		  surveillance and interception of domestic communications may be
		  conductedThe procedures
				of chapters 119, 121, and 206 of title 18, United States Code, and this Act
				shall be the exclusive means by which electronic surveillance (as defined in
				section 101(f), regardless of the limitation of section 701) and the
				interception of domestic wire, oral, or electronic communications may be
				conducted.
						.
				(b)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by adding after the item relating to section 111, the following:
					
						
							Sec. 112. Statement of exclusive means by which electronic
				surveillance and interception of domestic communications may be
				conducted.
						
						.
				(c)Conforming
			 amendmentsSection 2511(2) of title 18, United States Code, is
			 amended in paragraph (f), by striking , as defined in section 101 of
			 such Act, and inserting (as defined in section 101(f) of such
			 Act regardless of the limitation of section 701 of such Act).
				103.Submittal to
			 Congress of certain court orders under the Foreign Intelligence Surveillance
			 Act of 1978
				(a)Inclusion of certain orders in semiannual
			 reports of Attorney GeneralSubsection (a)(5) of section 601 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended
			 by striking (not including orders) and inserting ,
			 orders,.
				(b)Reports by
			 Attorney General on certain other ordersSuch section 601 is
			 further amended by adding at the end the following:
					
						(c)Submissions to
				CongressThe Attorney General
				shall submit to the committees of Congress referred to in subsection
				(a)—
							(1)a copy of any
				decision, order, or opinion issued by the Foreign Intelligence Surveillance
				Court or the Foreign Intelligence Surveillance Court of Review that includes
				significant construction or interpretation of any provision of this Act, and
				any pleadings, applications, or memoranda of law associated with such decision,
				order, or opinion, not later than 45 days after such decision, order, or
				opinion is issued; and
							(2)a copy of any
				such decision, order, or opinion, and any pleadings, applications, or memoranda
				of law associated with such decision, order, or opinion, that was issued during
				the 5-year period ending on the date of the enactment of the
				FISA Amendments Act of 2008 and
				not previously submitted in a report under subsection (a).
							(d)Protection of
				national securityThe Attorney General, in consultation with the
				Director of National Intelligence, may authorize redactions of materials
				described in subsection (c) that are provided to the committees of Congress
				referred to in subsection (a), if such redactions are necessary to protect the
				national security of the United States and are limited to sensitive sources and
				methods information or the identities of
				targets.
						.
				(c)DefinitionsSuch
			 section 601, as amended by subsections (a) and (b), is further amended by
			 adding at the end the following:
					
						(e)DefinitionsIn
				this section:
							(1)Foreign
				intelligence surveillance court; courtThe term
				Foreign Intelligence Surveillance Court means the
				court established by section 103(a).
							(2)Foreign
				intelligence surveillance court of review; court of reviewThe
				term Foreign Intelligence Surveillance Court of Review means the
				court established by section
				103(b).
							.
				104.Applications
			 for court ordersSection 104
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraphs (2) and (11);
					(B)by redesignating
			 paragraphs (3) through (10) as paragraphs (2) through (9), respectively;
					(C)in paragraph (5),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
					(D)in paragraph (6),
			 as redesignated by subparagraph (B) of this paragraph, in the matter preceding
			 subparagraph (A)—
						(i)by
			 striking Affairs or and inserting Affairs,;
			 and
						(ii)by
			 striking Senate— and inserting Senate, or the Deputy
			 Director of the Federal Bureau of Investigation, if designated by the President
			 as a certifying official—;
						(E)in paragraph (7),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 statement of and inserting summary statement
			 of;
					(F)in paragraph (8),
			 as redesignated by subparagraph (B) of this paragraph, by adding
			 and at the end; and
					(G)in paragraph (9),
			 as redesignated by subparagraph (B) of this paragraph, by striking ;
			 and and inserting a period;
					(2)by striking
			 subsection (b);
				(3)by redesignating
			 subsections (c) through (e) as subsections (b) through (d), respectively;
			 and
				(4)in paragraph
			 (1)(A) of subsection (d), as redesignated by paragraph (3) of this subsection,
			 by striking or the Director of National Intelligence and
			 inserting the Director of National Intelligence, or the Director of the
			 Central Intelligence Agency.
				105.Issuance of an
			 orderSection 105 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1); and
					(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
					(2)in subsection
			 (b), by striking (a)(3) and inserting
			 (a)(2);
				(3)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (D), by adding and at the end;
					(B)in subparagraph
			 (E), by striking ; and and inserting a period; and
					(C)by striking
			 subparagraph (F);
					(4)by striking
			 subsection (d);
				(5)by redesignating
			 subsections (e) through (i) as subsections (d) through (h),
			 respectively;
				(6)by amending
			 subsection (e), as redesignated by paragraph (5) of this section, to read as
			 follows:
					
						(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of electronic surveillance if the Attorney General—
								(A)reasonably determines that an
				emergency situation exists with respect to the employment of electronic
				surveillance to obtain foreign intelligence information before an order
				authorizing such surveillance can with due diligence be obtained;
								(B)resonably determines that the factual
				basis for issuance of an order under this title to approve such electronic
				surveillance exists;
								(C)informs, either personally or through
				a designee, a judge having jurisdiction under section 103 at the time of such
				authorization that the decision has been made to employ emergency electronic
				surveillance; and
								(D)makes an application in accordance
				with this title to a judge having jurisdiction under section 103 as soon as
				practicable, but not later than 7 days after the Attorney General authorizes
				such surveillance.
								(2)If the Attorney General authorizes
				the emergency employment of electronic surveillance under paragraph (1), the
				Attorney General shall require that the minimization procedures required by
				this title for the issuance of a judicial order be followed.
							(3)In the absence of a judicial order
				approving such electronic surveillance, the surveillance shall terminate when
				the information sought is obtained, when the application for the order is
				denied, or after the expiration of 7 days from the time of authorization by the
				Attorney General, whichever is earliest.
							(4)A denial of the application made
				under this subsection may be reviewed as provided in section 103.
							(5)In the event that such application
				for approval is denied, or in any other case where the electronic surveillance
				is terminated and no order is issued approving the surveillance, no information
				obtained or evidence derived from such surveillance shall be received in
				evidence or otherwise disclosed in any trial, hearing, or other proceeding in
				or before any court, grand jury, department, office, agency, regulatory body,
				legislative committee, or other authority of the United States, a State, or
				political subdivision thereof, and no information concerning any United States
				person acquired from such surveillance shall subsequently be used or disclosed
				in any other manner by Federal officers or employees without the consent of
				such person, except with the approval of the Attorney General if the
				information indicates a threat of death or serious bodily harm to any
				person.
							(6)The Attorney General shall assess
				compliance with the requirements of paragraph
				(5).
							;
				and
				(7)by adding at the
			 end the following:
					
						(i)In any case in
				which the Government makes an application to a judge under this title to
				conduct electronic surveillance involving communications and the judge grants
				such application, upon the request of the applicant, the judge shall also
				authorize the installation and use of pen registers and trap and trace devices,
				and direct the disclosure of the information set forth in section
				402(d)(2).
						.
				106.Use of
			 informationSubsection (i) of
			 section 106 of the Foreign Intelligence Surveillance Act of 1978 (8 U.S.C.
			 1806) is amended by striking radio communication and inserting
			 communication.
			107.Amendments for
			 physical searches
				(a)ApplicationsSection
			 303 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1823) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (2);
						(B)by redesignating
			 paragraphs (3) through (9) as paragraphs (2) through (8), respectively;
						(C)in paragraph (2),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
						(D)in paragraph
			 (3)(C), as redesignated by subparagraph (B) of this paragraph, by inserting
			 or is about to be before owned; and
						(E)in paragraph (6),
			 as redesignated by subparagraph (B) of this paragraph, in the matter preceding
			 subparagraph (A)—
							(i)by
			 striking Affairs or and inserting Affairs,;
			 and
							(ii)by
			 striking Senate— and inserting Senate, or the Deputy
			 Director of the Federal Bureau of Investigation, if designated by the President
			 as a certifying official—; and
							(2)in subsection
			 (d)(1)(A), by striking or the Director of National Intelligence
			 and inserting the Director of National Intelligence, or the Director of
			 the Central Intelligence Agency.
					(b)OrdersSection
			 304 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1824) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1); and
						(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
			 and
						(2)by amending
			 subsection (e) to read as follows:
						
							(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of a physical search if the Attorney General reasonably—
									(A)determines that an emergency situation
				exists with respect to the employment of a physical search to obtain foreign
				intelligence information before an order authorizing such physical search can
				with due diligence be obtained;
									(B)determines that the factual basis for
				issuance of an order under this title to approve such physical search
				exists;
									(C)informs, either personally or through
				a designee, a judge of the Foreign Intelligence Surveillance Court at the time
				of such authorization that the decision has been made to employ an emergency
				physical search; and
									(D)makes an application in accordance
				with this title to a judge of the Foreign Intelligence Surveillance Court as
				soon as practicable, but not more than 7 days after the Attorney General
				authorizes such physical search.
									(2)If the Attorney General authorizes
				the emergency employment of a physical search under paragraph (1), the Attorney
				General shall require that the minimization procedures required by this title
				for the issuance of a judicial order be followed.
								(3)In the absence of a judicial order
				approving such physical search, the physical search shall terminate when the
				information sought is obtained, when the application for the order is denied,
				or after the expiration of 7 days from the time of authorization by the
				Attorney General, whichever is earliest.
								(4)A denial of the application made
				under this subsection may be reviewed as provided in section 103.
								(5)(A)In the event that such
				application for approval is denied, or in any other case where the physical
				search is terminated and no order is issued approving the physical search, no
				information obtained or evidence derived from such physical search shall be
				received in evidence or otherwise disclosed in any trial, hearing, or other
				proceeding in or before any court, grand jury, department, office, agency,
				regulatory body, legislative committee, or other authority of the United
				States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from such physical search shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
									(B)The Attorney General shall assess
				compliance with the requirements of subparagraph
				(A).
									.
					(c)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)in section
			 304(a)(4), as redesignated by subsection (b) of this section, by striking
			 303(a)(7)(E) and inserting 303(a)(6)(E);
			 and
					(2)in section
			 305(k)(2), by striking 303(a)(7) and inserting
			 303(a)(6).
					108.Amendments for
			 emergency pen registers and trap and trace devicesSection
			 403 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1843) is
			 amended—
				(1)in subsection
			 (a)(2), by striking 48 hours and inserting 7
			 days; and
				(2)in subsection
			 (c)(1)(C), by striking 48 hours and inserting 7
			 days.
				109.Foreign
			 Intelligence Surveillance Court
				(a)Designation of
			 judgesSubsection (a) of
			 section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803) is amended by inserting at least before seven of
			 the United States judicial circuits.
				(b)En banc
			 authority
					(1)In
			 generalSubsection (a) of section 103 of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by subsection (a) of this section, is
			 further amended—
						(A)by inserting
			 (1) after (a); and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)(A)The court established
				under this subsection may, on its own initiative, or upon the request of the
				Government in any proceeding or a party under section 501(f) or paragraph (4)
				or (5) of section 703(h), hold a hearing or rehearing, en banc, when ordered by
				a majority of the judges that constitute such court upon a determination
				that—
										(i)en banc consideration is necessary to
				secure or maintain uniformity of the court's decisions; or
										(ii)the proceeding involves a question of
				exceptional importance.
										(B)Any authority granted by this Act to
				a judge of the court established under this subsection may be exercised by the
				court en banc. When exercising such authority, the court en banc shall comply
				with any requirements of this Act on the exercise of such authority.
									(C)For purposes of this paragraph, the
				court en banc shall consist of all judges who constitute the court established
				under this
				subsection.
									.
						(2)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 is
			 further amended—
						(A)in subsection (a)
			 of section 103, as amended by this subsection, by inserting (except when
			 sitting en banc under paragraph (2)) after no judge designated
			 under this subsection; and
						(B)in section 302(c)
			 (50 U.S.C. 1822(c)), by inserting (except when sitting en banc)
			 after except that no judge.
						(c)Stay or
			 modification during an appealSection 103 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting
			 after subsection (e) the following new subsection:
						
							(f)(1)A judge of the court
				established under subsection (a), the court established under subsection (b) or
				a judge of that court, or the Supreme Court of the United States or a justice
				of that court, may, in accordance with the rules of their respective courts,
				enter a stay of an order or an order modifying an order of the court
				established under subsection (a) or the court established under subsection (b)
				entered under any title of this Act, while the court established under
				subsection (a) conducts a rehearing, while an appeal is pending to the court
				established under subsection (b), or while a petition of certiorari is pending
				in the Supreme Court of the United States, or during the pendency of any review
				by that court.
								(2)The authority described in paragraph
				(1) shall apply to an order entered under any provision of this
				Act.
								.
					(d)Authority of
			 Foreign Intelligence Surveillance CourtSection 103 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803), as amended by
			 this Act, is amended by adding at the end the following:
					
						(h)(1)Nothing in this Act
				shall be considered to reduce or contravene the inherent authority of the
				Foreign Intelligence Surveillance Court to determine, or enforce, compliance
				with an order or a rule of such Court or with a procedure approved by such
				Court.
							(2)In this subsection, the terms
				Foreign Intelligence Surveillance Court and Court
				mean the court established by subsection
				(a).
							.
				110.Weapons of
			 mass destruction
				(a)Definitions
					(1)Foreign
			 powerSubsection (a)(4) of section 101 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(a)(4)) is amended by
			 inserting , the international proliferation of weapons of mass
			 destruction, after international terrorism.
					(2)Agent of a
			 foreign powerSubsection (b)(1) of such section 101 is
			 amended—
						(A)in subparagraph
			 (B), by striking or at the end;
						(B)in subparagraph
			 (C), by striking or at the end; and
						(C)by adding at the
			 end the following new subparagraphs:
							
								(D)engages in the
				international proliferation of weapons of mass destruction, or activities in
				preparation therefor; or
								(E)engages in the
				international proliferation of weapons of mass destruction, or activities in
				preparation therefor, for or on behalf of a foreign power;
				or
								.
						(3)Foreign
			 intelligence informationSubsection (e)(1)(B) of such section 101
			 is amended by striking sabotage or international terrorism and
			 inserting sabotage, international terrorism, or the international
			 proliferation of weapons of mass destruction.
					(4)Weapon of mass
			 destructionSuch section 101 is amended by inserting after
			 subsection (o) the following:
						
							(p)Weapon of
				mass destruction means—
								(1)any destructive
				device described in section 921(a)(4)(A) of title 18, United States Code, that
				is intended or has the capability to cause death or serious bodily injury to a
				significant number of people;
								(2)any weapon that
				is designed or intended to cause death or serious bodily injury through the
				release, dissemination, or impact of toxic or poisonous chemicals or their
				precursors;
								(3)any weapon
				involving a biological agent, toxin, or vector (as such terms are defined in
				section 178 of title 18, United States Code); or
								(4)any weapon that
				is designed to release radiation or radioactivity at a level dangerous to human
				life.
								.
					(b)Use of
			 information
					(1)In
			 generalSection 106(k)(1)(B) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1806(k)(1)(B)) is amended by striking
			 sabotage or international terrorism and inserting
			 sabotage, international terrorism, or the international proliferation of
			 weapons of mass destruction.
					(2)Physical
			 searchesSection 305(k)(1)(B) of such Act (50 U.S.C.
			 1825(k)(1)(B)) is amended by striking sabotage or international
			 terrorism and inserting sabotage, international terrorism, or
			 the international proliferation of weapons of mass destruction.
					(c)Technical and
			 conforming amendmentSection 301(1) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1821(1)) is amended by inserting
			  weapon of mass destruction, after
			  person,.
				111.Technical and
			 conforming amendmentsSection
			 103(e) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(e))
			 is amended—
				(1)in paragraph (1), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 703; and
				(2)in paragraph (2), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 703.
				IIProtections for
			 electronic communication service providers
			201.DefinitionsIn this title:
				(1)AssistanceThe term assistance means the
			 provision of, or the provision of access to, information (including
			 communication contents, communications records, or other information relating
			 to a customer or communication), facilities, or another form of
			 assistance.
				(2)ContentsThe term contents has the
			 meaning given that term in section 101(n) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801(n)).
				(3)Covered civil
			 actionThe term covered civil action means a civil
			 action filed in a Federal or State court that—
					(A)alleges that an
			 electronic communication service provider furnished assistance to an element of
			 the intelligence community; and
					(B)seeks monetary or
			 other relief from the electronic communication service provider related to the
			 provision of such assistance.
					(4)Electronic
			 communication service providerThe term electronic
			 communication service provider means—
					(A)a
			 telecommunications carrier, as that term is defined in section 3 of the
			 Communications Act of 1934 (47 U.S.C. 153);
					(B)a provider of an
			 electronic communication service, as that term is defined in section 2510 of
			 title 18, United States Code;
					(C)a provider of a
			 remote computing service, as that term is defined in section 2711 of title 18,
			 United States Code;
					(D)any other
			 communication service provider who has access to wire or electronic
			 communications either as such communications are transmitted or as such
			 communications are stored;
					(E)a parent,
			 subsidiary, affiliate, successor, or assignee of an entity described in
			 subparagraph (A), (B), (C), or (D); or
					(F)an officer,
			 employee, or agent of an entity described in subparagraph (A), (B), (C), (D),
			 or (E).
					(5)Element of the
			 intelligence communityThe term element of the intelligence
			 community means an element of the intelligence community specified in or
			 designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
				202.Limitations on
			 civil actions for electronic communication service providers
				(a)Limitations
					(1)In
			 generalNotwithstanding any
			 other provision of law, a covered civil action shall not lie or be maintained
			 in a Federal or State court, and shall be promptly dismissed, if the Attorney
			 General certifies to the court that—
						(A)the assistance
			 alleged to have been provided by the electronic communication service provider
			 was—
							(i)in
			 connection with an intelligence activity involving communications that
			 was—
								(I)authorized by the
			 President during the period beginning on September 11, 2001, and ending on
			 January 17, 2007; and
								(II)designed to
			 detect or prevent a terrorist attack, or activities in preparation for a
			 terrorist attack, against the United States; and
								(ii)described in a
			 written request or directive from the Attorney General or the head of an
			 element of the intelligence community (or the deputy of such person) to the
			 electronic communication service provider indicating that the activity
			 was—
								(I)authorized by the
			 President; and
								(II)determined to be
			 lawful; or
								(B)the electronic
			 communication service provider did not provide the alleged assistance.
						(2)ReviewA
			 certification made pursuant to paragraph (1) shall be subject to review by a
			 court for abuse of discretion.
					(b)Review of
			 certificationsIf the Attorney General files a declaration under
			 section 1746 of title 28, United States Code, that disclosure of a
			 certification made pursuant to subsection (a) would harm the national security
			 of the United States, the court shall—
					(1)review such
			 certification in camera and ex parte; and
					(2)limit any public
			 disclosure concerning such certification, including any public order following
			 such an ex parte review, to a statement that the conditions of subsection (a)
			 have been met, without disclosing the subparagraph of subsection (a)(1) that is
			 the basis for the certification.
					(c)NondelegationThe
			 authority and duties of the Attorney General under this section shall be
			 performed by the Attorney General (or Acting Attorney General) or a designee in
			 a position not lower than the Deputy Attorney General.
				(d)Civil actions
			 in State courtA covered
			 civil action that is brought in a State court shall be deemed to arise under
			 the Constitution and laws of the United States and shall be removable under
			 section 1441 of title 28, United States Code.
				(e)Rule of
			 constructionNothing in this
			 section may be construed to limit any otherwise available immunity, privilege,
			 or defense under any other provision of law.
				(f)Effective date
			 and applicationThis section
			 shall apply to any covered civil action that is pending on or filed after the
			 date of enactment of this Act.
				203.Procedures for
			 implementing statutory defenses under the Foreign Intelligence Surveillance Act
			 of 1978The Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as amended by
			 section 101, is further amended by adding after title VII the following new
			 title:
				
					VIIIProtection of
				persons assisting the Government 
						801.DefinitionsIn this title:
							(1)AssistanceThe
				term assistance means the provision of, or the provision of access
				to, information (including communication contents, communications records, or
				other information relating to a customer or communication), facilities, or
				another form of assistance.
							(2)Attorney
				GeneralThe term Attorney General has the meaning
				give that term in section 101(g).
							(3)ContentsThe term contents has the
				meaning given that term in section 101(n).
							(4)Electronic
				communication service providerThe term electronic
				communication service provider means—
								(A)a
				telecommunications carrier, as that term is defined in section 3 of the
				Communications Act of 1934 (47 U.S.C. 153);
								(B)a provider of
				electronic communication service, as that term is defined in section 2510 of
				title 18, United States Code;
								(C)a provider of a
				remote computing service, as that term is defined in section 2711 of title 18,
				United States Code;
								(D)any other
				communication service provider who has access to wire or electronic
				communications either as such communications are transmitted or as such
				communications are stored;
								(E)a parent,
				subsidiary, affiliate, successor, or assignee of an entity described in
				subparagraph (A), (B), (C), or (D); or
								(F)an officer,
				employee, or agent of an entity described in subparagraph (A), (B), (C), (D),
				or (E).
								(5)Element of the
				intelligence communityThe term element of the intelligence
				community means an element of the intelligence community as specified or
				designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
							(6)PersonThe
				term person means—
								(A)an electronic
				communication service provider; or
								(B)a landlord,
				custodian, or other person who may be authorized or required to furnish
				assistance pursuant to—
									(i)an order of the
				court established under section 103(a) directing such assistance;
									(ii)a certification
				in writing under section 2511(2)(a)(ii)(B) or 2709(b) of title 18, United
				States Code; or
									(iii)a directive
				under section 102(a)(4), 105B(e), as in effect on the day before the date of
				the enactment of the FISA Amendments Act of
				2008 or 703(h).
									(7)StateThe
				term State means any State, political subdivision of a State, the
				Commonwealth of Puerto Rico, the District of Columbia, and any territory or
				possession of the United States, and includes any officer, public utility
				commission, or other body authorized to regulate an electronic communication
				service provider.
							802.Procedures for
				implementing statutory defenses
							(a)Requirement for
				certification
								(1)In
				generalNotwithstanding any
				other provision of law, no civil action may lie or be maintained in a Federal
				or State court against any person for providing assistance to an element of the
				intelligence community, and shall be promptly dismissed, if the Attorney
				General certifies to the court that—
									(A)any assistance by
				that person was provided pursuant to an order of the court established under
				section 103(a) directing such assistance;
									(B)any assistance by
				that person was provided pursuant to a certification in writing under section
				2511(2)(a)(ii)(B) or 2709(b) of title 18, United States Code;
									(C)any assistance by
				that person was provided pursuant to a directive under sections 102(a)(4),
				105B(e), as in effect on the day before the date of the enactment of the
				FISA Amendments Act of 2008, or
				703(h) directing such assistance; or
									(D)the person did
				not provide the alleged assistance.
									(2)ReviewA
				certification made pursuant to paragraph (1) shall be subject to review by a
				court for abuse of discretion.
								(b)Limitations on
				disclosureIf the Attorney General files a declaration under
				section 1746 of title 28, United States Code, that disclosure of a
				certification made pursuant to subsection (a) would harm the national security
				of the United States, the court shall—
								(1)review such
				certification in camera and ex parte; and
								(2)limit any public
				disclosure concerning such certification, including any public order following
				such an ex parte review, to a statement that the conditions of subsection (a)
				have been met, without disclosing the subparagraph of subsection (a)(1) that is
				the basis for the certification.
								(c)RemovalA
				civil action against a person for providing assistance to an element of the
				intelligence community that is brought in a State court shall be deemed to
				arise under the Constitution and laws of the United States and shall be
				removable under section 1441 of title 28, United States Code.
							(d)Relationship to
				other lawsNothing in this
				section may be construed to limit any otherwise available immunity, privilege,
				or defense under any other provision of law.
							(e)ApplicabilityThis section shall apply to a civil action
				pending on or filed after the date of enactment of the
				FISA Amendments Act of
				2008.
							.
			204.Preemption of
			 State investigationsTitle
			 VIII of the Foreign Intelligence Surveillance Act (50 U.S.C. 1801 et seq.), as
			 added by section 203 of this Act, is amended by adding at the end the following
			 new section:
				
					803.Preemption
						(a)In
				generalNo State shall have
				authority to—
							(1)conduct an
				investigation into an electronic communication service provider's alleged
				assistance to an element of the intelligence community;
							(2)require through
				regulation or any other means the disclosure of information about an electronic
				communication service provider's alleged assistance to an element of the
				intelligence community;
							(3)impose any
				administrative sanction on an electronic communication service provider for
				assistance to an element of the intelligence community; or
							(4)commence or
				maintain a civil action or other proceeding to enforce a requirement that an
				electronic communication service provider disclose information concerning
				alleged assistance to an element of the intelligence community.
							(b)Suits by the
				United StatesThe United States may bring suit to enforce the
				provisions of this section.
						(c)JurisdictionThe
				district courts of the United States shall have jurisdiction over any civil
				action brought by the United States to enforce the provisions of this
				section.
						(d)ApplicationThis section shall apply to any
				investigation, action, or proceeding that is pending on or filed after the date
				of enactment of the FISA Amendments Act of
				2008.
						.
			205.Technical
			 amendmentsThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.), as amended by section 101(b), is further amended
			 by adding at the end the following:
				
					
						TITLE VIII—Protection of persons assisting the Government
				
						Sec. 801. Definitions.
						Sec. 802. Procedures for implementing statutory
				defenses.
						Sec. 803.
				Preemption.
					
					.
			IIIOther
			 provisions
			301.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application thereof to any person or circumstances is
			 held invalid, the validity of the remainder of the Act, any such amendments,
			 and of the application of such provisions to other persons and circumstances
			 shall not be affected thereby.
			302.Effective
			 date; repeal; transition procedures
				(a)In
			 generalExcept as provided in subsection (c), the amendments made
			 by this Act shall take effect on the date of the enactment of this Act.
				(b)Repeal
					(1)In
			 generalExcept as provided in subsection (c), sections 105A,
			 105B, and 105C of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1805a, 1805b, and 1805c) are repealed.
					(2)Table of contentsThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 is amended by striking the items relating to sections 105A, 105B, and
			 105C.
					(c)Transitions
			 procedures
					(1)Protection from
			 liabilityNotwithstanding subsection (b)(1), subsection (l) of
			 section 105B of the Foreign Intelligence Surveillance Act of 1978 shall remain
			 in effect with respect to any directives issued pursuant to such section 105B
			 for information, facilities, or assistance provided during the period such
			 directive was or is in effect.
					(2)Orders in
			 effect
						(A)Orders in
			 effect on date of enactmentNotwithstanding any other provision
			 of this Act or of the Foreign Intelligence Surveillance Act of 1978—
							(i)any
			 order in effect on the date of enactment of this Act issued pursuant to the
			 Foreign Intelligence Surveillance Act of 1978 or section 6(b) of the Protect
			 America Act of 2007 (Public Law 110–55; 121 Stat. 556) shall remain in effect
			 until the date of expiration of such order; and
							(ii)at
			 the request of the applicant, the court established under section 103(a) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) shall
			 reauthorize such order if the facts and circumstances continue to justify
			 issuance of such order under the provisions of such Act, as in effect on the
			 day before the date of the enactment of the Protect America Act of 2007, except
			 as amended by sections 102, 103, 104, 105, 106, 107, 108, 109, and 110 of this
			 Act.
							(B)Orders in
			 effect on December 31, 2013Any order issued under title VII of
			 the Foreign Intelligence Surveillance Act of 1978, as amended by section 101 of
			 this Act, in effect on December 31, 2013, shall continue in effect until the
			 date of the expiration of such order. Any such order shall be governed by the
			 applicable provisions of the Foreign Intelligence Surveillance Act of 1978, as
			 so amended.
						(3)Authorizations
			 and directives in effect
						(A)Authorizations
			 and directives in effect on date of enactmentNotwithstanding any
			 other provision of this Act or of the Foreign Intelligence Surveillance Act of
			 1978, any authorization or directive in effect on the date of the enactment of
			 this Act issued pursuant to the Protect America Act of 2007, or any amendment
			 made by that Act, shall remain in effect until the date of expiration of such
			 authorization or directive. Any such authorization or directive shall be
			 governed by the applicable provisions of the Protect America Act of 2007 (121
			 Stat. 552), and the amendment made by that Act, and, except as provided in
			 paragraph (4) of this subsection, any acquisition pursuant to such
			 authorization or directive shall be deemed not to constitute electronic
			 surveillance (as that term is defined in section 101(f) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)), as construed in
			 accordance with section 105A of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1805a)).
						(B)Authorizations
			 and directives in effect on December 31, 2013Any authorization
			 or directive issued under title VII of the Foreign Intelligence Surveillance
			 Act of 1978, as amended by section 101 of this Act, in effect on December 31,
			 2013, shall continue in effect until the date of the expiration of such
			 authorization or directive. Any such authorization or directive shall be
			 governed by the applicable provisions of the Foreign Intelligence Surveillance
			 Act of 1978, as so amended, and, except as provided in section 707 of the
			 Foreign Intelligence Surveillance Act of 1978, as so amended, any acquisition
			 pursuant to such authorization or directive shall be deemed not to constitute
			 electronic surveillance (as that term is defined in section 101(f) of the
			 Foreign Intelligence Surveillance Act of 1978, to the extent that such section
			 101(f) is limited by section 701 of the Foreign Intelligence Surveillance Act
			 of 1978, as so amended).
						(4)Use of
			 information acquired under protect america actInformation
			 acquired from an acquisition conducted under the Protect America Act of 2007,
			 and the amendments made by that Act, shall be deemed to be information acquired
			 from an electronic surveillance pursuant to title I of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) for purposes of section 106
			 of that Act (50 U.S.C. 1806), except for purposes of subsection (j) of such
			 section.
					(5)New
			 ordersNotwithstanding any other provision of this Act or of the
			 Foreign Intelligence Surveillance Act of 1978—
						(A)the government
			 may file an application for an order under the Foreign Intelligence
			 Surveillance Act of 1978, as in effect on the day before the date of the
			 enactment of the Protect America Act of 2007, except as amended by sections
			 102, 103, 104, 105, 106, 107, 108, 109, and 110 of this Act; and
						(B)the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 shall enter an order granting such an application if the application
			 meets the requirements of such Act, as in effect on the day before the date of
			 the enactment of the Protect America Act of 2007, except as amended by sections
			 102, 103, 104, 105, 106, 107, 108, 109, and 110 of this Act.
						(6)Extant
			 authorizationsAt the request of the applicant, the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 shall extinguish any extant authorization to conduct electronic
			 surveillance or physical search entered pursuant to such Act.
					(7)Applicable
			 provisionsAny surveillance conducted pursuant to an order
			 entered pursuant to this subsection shall be subject to the provisions of the
			 Foreign Intelligence Surveillance Act of 1978, as in effect on the day before
			 the date of the enactment of the Protect America Act of 2007, except as amended
			 by sections 102, 103, 104, 105, 106, 107, 108, 109, and 110 of this Act.
					(8)Transition
			 procedures concerning the targeting of United States persons
			 overseasAny authorization in effect on the date of enactment of
			 this Act under section 2.5 of Executive Order 12333 to intentionally target a
			 United States person reasonably believed to be located outside the United
			 States shall remain in effect, and shall constitute a sufficient basis for
			 conducting such an acquisition targeting a United States person located outside
			 the United States until the earlier of—
						(A)the date that
			 authorization expires; or
						(B)the date that is
			 90 days after the date of the enactment of this Act.
						
